DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Applicant’s election without traverse of Group I, claim(s) 2-14, drawn to a flow tube connection module comprising a water filter, in the reply filed on 7/21/2020 is acknowledged.
Applicant’s election of Species A: the flow tube connection module comprising a separation prevention cover, in the reply filed on 7/21/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The specification fails to provide antecedent basis for the limitation of claim 1 reciting “the separation prevention cover is provided on the housing to move up and down”.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “the tube connecting member” in claim 1, “close contact member” in claim 5; and “a fixing portion” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim limitation “tube connecting member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” a generic placeholder “member” coupled with functional language “tube connecting” without reciting sufficient structure to achieve the function.
While, the claim limitation does not use the word “means” the claim element fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a first and second flow channel connection port” (see page 21, lines 12-15) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “close contact member… to be in close contact with the first flow tube or the second flow tube” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder “close contact member” coupled with functional language “to be in close contact with the first flow tube or the second flow tube.” without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means” or “step” or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 5-9 and 14 has/have been interpreted to cover the any structure that achieves the claimed function.
Claim limitation “a fixing portion… to fix the inflow tube and the outflow tube” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder “a fixing portion” coupled with functional language “to fix the inflow tube and the outflow tube” without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. The limitation “extending from an inner side thereof toward the inflow tube and the outflow tube” does not provide sufficient structure to perform the claimed functions. As such, the generic 
Furthermore, term “means” or “step” or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 13 has/have been interpreted to cover the any structure that achieves the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1, 3-9, and 12-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “the separation prevention cover is provided on the housing to move up and down” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claim(s) 1, 3-9, and 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recite(s) the limitation “the first flow tube is provided as both an inflow tube and an outflow tube provided in a head portion of a water filter” in limitation 5, lines 1-2.
This limitation is unclear. How one “first flow tube” can be both an inflow tube and an outflow tube? There must necessarily be more than one “first flow tube” as claimed.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 1 recite(s) the limitation “the housing and the another housing are separated from each other by the coupling body" in the last limitation.
This limitation is unclear. Does the flow tube connection module require one housing or two housings? The “another housing” is not actively claimed.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Regarding Claim 5, claim element “close contact member” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. No clear structure is described in the Specification. As such, the claim is indefinite for failing to distinctly claim the invention 
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim 9 recites the limitation “the head portion” in line 1.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the head portion of claim 2’ the head portion or claim 7; or another the head portion. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, “the head portion” has been interpreted as a head portion extending from the body portion of the close contact member of claim 7.
Regarding Claim 13, claim element “a fixing portion” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. No clear structure is described in the Specification. As such, the claim is indefinite for failing to distinctly claim the invention and what the intended device could be. A person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20150001140 by Reckin et. al.
Regarding claim(s) 1, Reckin teaches an apparatus flow tube connection module comprising:
a housing (filter manifold 102) having a coupling space (see Figs. 5-10, housing 104) in which a first flow tube (see Figs. 20-24, outlet tube 422 or inlet tube 420; the inlet or 
a tube connecting member (see Fig. 10, inlet camber 260 or outlet chamber 292) provided in the coupling space (104) and connecting the first flow tube (420 or 422) and the second flow tube (190) to each other (see ¶ [0091] “The outlet orifice 252 is in communication with an outlet chamber 292 that defines an outlet fluid path through the filter manifold 102 that is depicted by the arrows O shown in FIG. 10. The fluid path is formed between the outlet orifice 252, the outlet chamber 292, and the circular duct 180”; and ¶ [0082] “The cylindrical protrusion 190 defines a cylindrical bore 192 that provides fluid communication between the water feed line and the filter manifold 102 and/or between an adjacent filter manifold 102. … the cylindrical protrusion 190 is designed to extend into the duct 180 of an adjacent filter manifold 102 during multi-stage filtration.”); OR ¶ [0087] “The inlet chamber 260 defines a fluid path through the filter manifold 102 that is depicted by the arrows "I" shown in FIG. 10. The fluid path is formed between the water feed line, the cylindrical bore 192 of the arm member 126b (as shown in FIG. 7), and the inlet orifice 250.”; and ¶ [0082] “The cylindrical protrusion 190 defines a cylindrical bore 192 that provides fluid communication between the water feed line and the filter manifold 102 and/or between an adjacent filter manifold 102”); and
a coupling body (see Figs. 5-10, circular duct 180) having one side coupled to the housing (104) (see Fig. 5, circular duct 180 is are coupled to the housing 104 where they are attached at 126a & 150a), and the other side coupled to another housing (see ¶ [0081] “The circular duct 180 is designed to provide fluid communication between the filter manifold 102 and either other filter manifolds 102 (when more than one filtration stage is utilized), and/or with the water supply line.”) and

wherein the first flow tube is provided as both an inflow tube (420) and an outflow tube (422) provided in a head portion of a water filter (see ¶ [0101] “The cartridge head 112 also includes a cylindrical inlet tube 420 and an adjacent cylindrical outlet tube 422 protruding from the front half 402 of the body 400.”).
the second flow tube (see Fig. 8, second flow tube 190) is disposed to be received in an interior of the coupling body (180) (see ¶ [0082] “the cylindrical protrusion 190 is designed to extend into the duct 180 of an adjacent filter manifold 102 during multi-stage filtration”),
the separation prevention cover (106) is provided on the housing (102) to move up (see Fig. 34, showing cover 106 in the up position) and down (see Fig. 33, showing cover 106 in the down position), and is configured to extend in an outer circumferential direction of the water filter (see Fig. 36-38, cover 106 and water filter 110), in such a manner that 
the separation prevention cover (106) has one side (328) contacting a rear portion of the head (the cartridge head 112) (see ¶ [0113] “The protruding strut 406 of the cartridge head 112 rides over the interior surface of the cover 106 until being disposed adjacent the protruding wall 314 between members 316 (see FIG. 38).”), and the other side fixed to the housing (see ¶ [0098] “The apertures 370 are designed to receive the circular projections 228 on the brace 128 of the housing 104 to rotatably lock the cover to the housing 104.”), such that movement of the head in a direction away from the housing is limited (see ¶ [0100] “The locking surface is designed to interact with portions of the housing 104 to assist in locking the filter cartridge 108 into the housing 104”);
the separation prevention cover (106) comprises a cover body (see Figs. 15-17, cover 310) including a receiving space receiving a head (see ¶ [0110] “To insert the filter cartridge 108 into the filter manifold 102, the cover 106 of the housing 104 is rotated upwardly as shown in FIGS. 31 and 32 to allow access to the housing 104.”; the space into which the filter is inserted reads on the receiving space claimed), and
the housing (102/702) and the another housing (102/702) are separated from each other by the coupling body (see Fig. 50-52; showing housings 702a & 702b, both of which are equivalent to housing 102, coupled and separated by the equivalent structures to coupling body 180/780 and second tube 190/790; see also ¶ [0127] “In another embodiment shown in FIGS. 50-52, two filter manifolds 702a, 702b are attached to create a multi-stage water filtration system 700. To attach one filter manifold 702a to a second 
Regarding claim(s) 3, Reckin teaches the flow tube connection module of claim 1.
Reckin further teaches wherein the tube connecting member (see Fig. 10, inlet camber 260 or outlet chamber 292) comprises a first flow channel connection port (see Fig. 10, connection ports 250 & 252) to which the first flow tube is connected (see ¶ [0086] “The inlet and outlet orifice 250, 252 are designed to facilitate fluid flow into and out of the filter manifold 102, respectively, from the filter cartridge 108.”), and a second flow channel connection port (see Fig. 10, openings 132 or 294) to which the second flow tube (190) is connected (see (see ¶ [0087] “The inlet chamber 260 defines a fluid path through the filter manifold 102 that is depicted by the arrows "I" shown in FIG. 10. The fluid path is formed between the water feed line, the cylindrical bore 192 of the arm member 126b (as shown in FIG. 7), and the inlet orifice 250.”; ¶ [0092] “Still referring to FIG. 10, the outlet chamber 292 includes an opening 294 that is in communication with the water supply line (not shown) that supplies water to the end user… In one instance, the opening 294 is in fluid communication with additional filter manifolds 102 during multi-stage filtering.”; ¶ [0091] “The outlet orifice 252 is in communication with an outlet chamber 292 that defines an outlet fluid path through the filter manifold 102 that is depicted by the arrows O shown in FIG. 10. The fluid path is formed between the outlet orifice 252, the outlet chamber 292, and the circular duct 180”; and ¶ [0082] “The cylindrical protrusion 190 defines a cylindrical bore 192 that provides fluid communication between the water feed line and the filter manifold 102 and/or between an adjacent filter manifold 102. … the cylindrical protrusion 190 is designed to extend into the duct 180 of an adjacent filter manifold 102 during multi-stage filtration.”).
claim(s) 12, Reckin teaches the flow tube connection module of claim 11.
Reckin further teaches a separation prevention cover (see Figs. 1-4 & 15-17 & 33-38, cover 106) comprising a movement protrusion (see Fig. 15-17, protruding members 316) protruding from the cover body to a predetermined height and connected to the housing (see ¶ [0098] “The apertures 370 are designed to receive the circular projections 228 on the brace 128 of the housing 104 to rotatably lock the cover to the housing 104.”).
Regarding claim(s) 13, Reckin teaches the flow tube connection module of claim 12.
Reckin further teaches wherein the cover body (see Figs. 15-17, cover 310) further comprises a fixing portion (328) extending from an inner side thereof toward the inflow tube and the outflow tube, to fix the inflow tube and the outflow tube (see ¶ [[0113] “the two locking ribs 328 of the cover 106 engage the detents 168 of the arm members 126a, 126b of the housing 104 (see FIGS. 39 and 40). In this locked position, the filter cartridge 108 is in fluid communication with the housing 104 and is ready for use.”; because the filter cartridge is in a locked position the inflow and outflow tubes are locked/fixed as well).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reckin, in further in view of US Patent Application Publication No. 20110174705 by Branscomb et. al.
Regarding claim(s) 4-9, Reckin teaches the flow tube connection module of claim 3.
Reckin is silent as to wherein the tube connecting member (see Fig. 10, inlet camber 260 or outlet chamber 292) comprises connection caps installed in the first flow channel connection port and the second flow channel connection port, to fix the first flow tube and the second flow tube, respectively (claim 4);
a close contact member inserted into at least one of the connection caps to be in close contact with the first flow tube or the second flow tube (claim 5); (cullett)
wherein the connection cap comprises an inclined portion configured to be inclined in a length direction of the first flow tube or the second flow tube, and the close contact member is moved along the inclined portion when the first flow tube or the second flow 
wherein the close contact member comprises: a body portion inserted into the connection cap to be in close contact with the first flow tube or the second flow tube, and to be in contact with the inclined portion, and a head portion extended from the body portion outwardly of the connection cap, to be exposed externally of the connection cap (claim 7); wherein the body portion comprises a separation prevention projection protruding toward the inclined portion to move along the inclined portion, and a plurality of separation grooves formed in a circumferential direction thereof, and is configured to be elastically transformed in a center direction when the connection cap presses the body portion in the center direction (claim 8); and wherein the head portion comprises a stop protrusion protruding outwardly of the connection cap.
However, Branscomb teaches a fluid filtration system where a tube connecting member (Fig. 3, valve body 30) comprises:
a) connection caps (cullet retainer 58) installed in a first flow channel connection port (34) and a second flow channel connection port (32), to fix the first flow tube and the second flow tube, respectively (see ¶ [0023] “A liquid supply tube can be inserted into the collet 56 through the valve cartridge cap 42 and sealed to the valve cartridge 34 by the sealing rings 60 while being retained in position by the collet 56”); and
b) a close contact member (cullet 56) inserted into at least one of the connection caps (see Fig. 5, cap 58 and cullet 56) to be in close contact with the first flow tube or the second flow tube (see ¶ [0023] “A liquid supply tube can be inserted into the collet 56 through the valve cartridge cap 42 and sealed to the valve cartridge 34 by the sealing rings 60 while being retained in position by the collet 56”); and
the connection cap (58) comprises an inclined portion (see Fig. 5, bottom incline of cullet retainer 58) configured to be inclined in a length direction of the first flow tube or 
the close contact member is moved along the inclined portion when the first flow tube or the second flow tube moves, to be in close contact with the first flow tube or the second flow tube.
wherein the close contact member (cullet 56) comprises:
a body portion (see Fig. 4 & 5, lower portion of 56) inserted into the connection cap (58) to be in close contact with the first flow tube or the second flow tube, and to be in contact with the inclined portion (see Fig. 5, showing the cullet in contact with the inclined of retainer 58), and
a head portion (see Fig. 4 & 5, top portion of 56) extended from the body portion outwardly of the connection cap, to be exposed externally of the connection cap (see Fig. 5, showing the claimed arrangement);
wherein the body portion comprises a separation prevention projection (see Fig. 4 & 5, the step at the bottom portion of culler 56 read on the claim projection) protruding toward the inclined portion to move along the inclined portion (see Fig. 5, showing where the step of cullet 56 is located after insertion and the claimed movement), and a plurality of separation grooves formed in a circumferential direction thereof (see Fig. 4 & 5, showing a plurality of separation grooves identical to the disclosed gloves 134), and is configured to be elastically transformed in a center direction when the connection cap presses the body portion in the center direction (see Fig. 4 & 5; the spaced grooves provide flexibility of the culler 56 when pressed by cullet retainer 58);
wherein the head portion comprises a stop protrusion protruding outwardly of the connection cap (see Fig. 5, showing the cullet 56 with a head portion on top and a stop protusion extending radially onto cullet retainer 58)

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the first flow channel connection port and the second flow channel connection port of Reckin the connection caps and close contact connectors (the cullet and cullet retainer) as taught by Branscomb, to yield the predictable results of retaining the first and second tubes in the first and second connection ports. MPEP 2143.A.
Response to Amendment
Applicant’s amendments to the claims have overcome some of the interpretations under 35 USC § 112(f) previously set forth.
Applicant’s amendments to the claims have overcome the rejections(s) under 35 U.S.C. § 102 previously set forth.
New rejections to the claims is/are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 6-8, with respect to the Interpretation of the claims under 35 USC § 112(f) have been fully considered, but they are not persuasive.
Applicant has failed to present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function 
Applicant’s arguments, see page(s) 7-20, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered, but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
While the scope of claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art; it is improper to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111 & 2111.01.II.
The singular elements recited by the claims are not required by Applicant’s claim language to be exclusive. The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, the word ”comprising" transitioning from the preamble to the body signals that the entire claim is presumptively open-ended. MPEP 2111.02.
Applicant’s argument that the disclosed prior art is “more complex” and “the cost of the filter manifold 102 of Reckin is more” than the claimed invention, see page 19; is not persuasive. First, while rebuttal evidence may include evidence of "secondary considerations," such as "commercial success, long felt but unsolved needs, [and] failure of others." (Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 4459, 467.) Such rebuttal evidence is considered in determinations of obviousness under 35 USC § 103. The current 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 


ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773 
/LUCAS A STELLING/Primary Examiner, Art Unit 1773